       Case 1:20-cv-00308-MHT-JTA Document 5 Filed 08/25/20 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


RAYMOND MATHIS,                         )
                                        )
        Plaintiff,                      )
                                        )         CIVIL ACTION NO.
        v.                              )          1:20cv308-MHT
                                        )               (WO)
DONALD VALENZA, Sheriff,                )
et al.,                                 )
                                        )
        Defendants.                     )

                                  OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, a prisoner

in     the     Houston     County       Jail,     filed    this    lawsuit

contending that the medical care he has received in the

jail     is    inadequate     because        he   has   been   seen   by   a

physician’s assistant, rather than a licensed medical

doctor.        This lawsuit is now before the court on the

recommendation of the United States Magistrate Judge

that     plaintiff’s      case     be       dismissed   with   prejudice.

There are no objections to the recommendation.                        After

an independent and de novo review of the record, the

court         concludes      that           the   magistrate       judge’s
       Case 1:20-cv-00308-MHT-JTA Document 5 Filed 08/25/20 Page 2 of 2




recommendation          should      be     adopted,    except       that    the

complaint      should         be   dismissed    without    prejudice        and

with     leave     to    file       an    amended     complaint,      due    to

plaintiff’s pro se status and the possibility that he

could     replead       the    claim      successfully    if   he    were    to

focus on specific problems with the medical care he has

received, rather than the qualifications of the person

who has provided the care.

       An appropriate judgment will be entered.

       DONE, this the 25th day of August, 2020.

                                            /s/ Myron H. Thompson
                                         UNITED STATES DISTRICT JUDGE
